Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
Claims 21, 24 and 25-36 are pending and are being examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 24, 26-31, and 33-36 are rejected under 35 U.S.C 103 as being unpatentable over Deslandes A et al. (US 20150118251 A1) et al. (hereafter “Deslandes”), In view of Tomkinson et al. (US2016/0022813A1), (hereafter “Tomkinson’’) and Petrucci MT et al., 2019, Cells, 8: 1629 (hereafter “Petrucci”), as evidenced by Dhillon, 2020, Drugs, 80: 905. 
Regarding instant claims 21, 24, 26, 27, 28, 29, 31, 33, 34, 35 and 36, Deslandes teaches a method of administering to a human, an anti-CD-38 antibody as a therapeutic to treat refractory and/or relapsed multiple myeloma (pg1. section [0018].  Deslandes teaches that the anti-CD-38 antibody is hu38SB19 comprised of SEQ ID NO: 50 (pg. 7, section [0125]) line 44) and SEQ ID NO: 53  (pg. 7, section [0126]). line 30). SEQ ID NO: 50 of Deslandes is a heavy chain VH sequence which is the same as instant SEQ ID NO: 7; comprises CDR sequences that are the same as instant SEQ ID NOs: 1-3. SEQ ID NO: 53 of Deslandes is a light chain VL sequence that is the same as instant SEQ ID NO: 9; and comprises the CDR sequences that are the same as instant SEQ ID Nos: 4-6.  As evidenced by Dhillon, hu38SB19 is isatuximab.
Regarding claim 21, Deslandes teaches that the method is comprised of administering anti-CD-38 antibody at a dose of 10mg/kg (pg. 1, section [0010]). Deslandes teaches the administration of combination therapy of an anti-CD-38 antibody with carfilzomib and dexamethasone (pg. 12, section [0209]). Regarding claims 26 and 27, Deslandes teaches administering the anti-CD-38 antibody to multiple myeloma patients who had received 1-3 prior therapies (pg.14, section [0277]). Regarding claims 28 and 29, Deslandes teaches the method is comprised of administering the anti-CD-38-antibody in patients who had received a median of seven prior treatments for multiple myeloma (pg. 14, section [0277]), and in patients who received a prior therapy with a proteasome inhibitor, respectively (pg. 3,section [0046]). Regarding claim 30, Deslandes teaches the administration of treatment to patients who received 1-3 prior treatments for multiple myeloma are who were  not classified according to the Revised International Staging System (R-ISS) at the start of treatment. Regarding claim 31, Deslandes teaches that the method is comprised of treating an individual with one or more cytogenetic abnormalities selected from the following group: del(17p), t(4,14), and t(14; 16) (pg. 3, section [0061]). Regarding claim 33, Deslandes teaches that the method is comprised of administering the anti-CD-38 antibody to 74 year old individuals (pg. 14, section [0277]).  Deslandes teaches that administration of hu38SB19 demonstrated encouraging results in these patients (pg 18, section [285]).
Deslandes does not teach the administration of carfilzomib at a dosage of 20mg/m2 and dexamethasone at a dosage of 20 mg.  Deslandes et al. also does not teach administering the combination therapy to individuals who have received 3 or more prior therapies for multiple myeloma, are not classified according to the Revised International Staging System (R-ISS) at the start of treatment, has one or more cytogenetic abnormalities selected from the following group: del(17p), t(4,14), and t(14; 16), and/or are 74 years old.  However, these deficiencies are made up in Tomkinson and Petrucci. 
Tomkinson teaches the administration of carfilzomib at a dosage of 20mg/m2 for the treatment of multiple myeloma (pg. 8, section [0094]). This treatment resulted in 5/8 complete cancer regressions, a result which was 3x more than the expected result, increasing the average survival days in Xenograft mouse models (Tomkinson, section [0082]). 
Petrucci teaches the administration of dexamethasone at a dosage of 20 mg for the treatment of multiple myeloma (pg. 3).

Regarding claims 21 and 24, it would be obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to treat multiple myeloma, with the administration of  10mg/kg of the CD-38 antibody comprising amino acid sequences of SEQ ID NO: 50 and SEQ ID NO: 53 of Deslandes combined with the administration of 20mg/m2 of carfilzomib of Tomkinson and 20 mg of dexamethasone of Petrucci, to provide the effective doses to human subjects.  It would be obvious that one would expect the predictable result of (1) extend progression free survival and (2) that the patients will have minimal residual disease negative at a threshold of 10-5 or less after treatment in the method of treating multiple myeloma comprised of administering 10 mg/kg of isatuximab, 20 mg/m2 carfilzomib, and 20 mg dexamethasone as taught by the modified methods of Deslandes, Tomkinson, and Petrucci, because these dosages have been shown to be effective dosages for treating multiple myeloma.   One would be motivated to do so with a reasonable expectation of success because the prior arts teach that the compositions and specific dosages are each useful for treating multiple myeloma. Deslandes, teaches the combination administration of CD-38 antibody dosed at 10mg/kg, combined with carfilzomib or dexamethasone, Tomkinson teaches that administration of 20mg/m2 carfilzomib resulted in 5/8 complete cancer regressions, and increased the average survival days in Xenograft mouse models]), and Petrucci teaches that 20 mg of dexamethasone is an effective dosage for treating multiple myeloma.
Regarding claims 26, 27, 28, 29, 34 and 36, it would be obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modified the method of treating multiple myeloma comprised of administrating 10mg/kg of the CD-38 antibody comprising amino acid sequences of SEQ ID NO: 50 and SEQ ID NO: 53, 20mg/m2 of carfilzomib, and 20 mg of dexamethasone of Petrucci, to include individuals who have received 3 or more prior therapies for multiple myeloma,  who are not classified according to the Revised International Staging System (R-ISS) at the start of treatment, who has one or more cytogenetic abnormalities selected from the following group: del(17p), t(4,14), and t(14; 16), and/or who are 74 years old.  Deslandes teaches that these individuals would benefit from treatment with anti-CD38 antibody comprising SEQ ID NO:50 and 53.  It would be obvious that there is an expectation of success for combining the therapies of Deslandes, Tomkinson, and Petrucci, because Deslandes, Tomkinson, and Petrucci teaches an increased overall survival and progression free survival in patients with multiple myeloma treated with the anti-CD38 antibody, carfilzomib, and dexamethasone, respectively.
Claims 21, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Deslandes A et al. (US 20150118251 A1)  et al. (hereafter “Deslandes”), In view of Tomkinson et al. (US2016/0022813A1), (hereafter “Tomkinson’’) and Petrucci MT et al. , 2019, Cells, 8: 1629 (hereafter “Petrucci”)as applied to claim 21 above, and further in view of Van de Donk NW et al., 2018, Blood, 131:1 (hereafter “Van de Donk”). 
The teachings of Deslandes,  Tomkinson and Petrucci are described above. 
Deslandes, Tomkinson and Petrucci do not teach administering 10 mg/kg of isatuximab, 20 mg/m2 carfilzomib, and 20 mg dexamethasone to multiple myeloma patients with renal impairment at the start of treatment. However, this deficiency is made up in Van de Donk. 
Van de Donk teaches the use of a CD-38 antibody in multiple myeloma patients with renal impairment (pg. 12). Van de Donk teaches that the overall response rate is 31.1% in patients treated with CD-38 antibody for the treatment of multiple myeloma, with a median progression free survival of 4 months, and a median overall survival of 20.1 months in patients with renal impairment (pg. 14).
Regarding claims 21, 25 and 32 it would be obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of treating multiple myeloma comprised of administering 10 mg/kg of isatuximab, 20 mg/m2 carfilzomib, and 20 mg dexamethasone of the combined teachings of Deslandes, Tomkinson, and Petrucci to also include multiple myeloma that have renal impairment at the start of the treatment as taught in Van de Donk to increase overall survival. One would be motivated to do so with a reasonable expectation of success because of the teachings of Deslandes and Tomkinson, which described that the combination administration of CD-38 antibody, combined with carfilzomib or dexamethasone, increased the average survival days in Xenograft mouse models (Tomkinson, section [0082]), paired with the teachings of Van de Donk, which describes an overall response rate of 31.1% in patients treated with CD-38 antibody for the treatment of multiple myeloma, with a median progression free survival of 4 months, and a median overall survival of 20.1 months in patients with renal impairment (pg. 14).














Alignment of SEQ ID NO: 7 with SEQ ID NO: 50 of Deslandes:

    PNG
    media_image1.png
    850
    699
    media_image1.png
    Greyscale




Alignment of SEQ ID NO: 9 with SEQ ID NO: 53 of Deslandes:

    PNG
    media_image2.png
    885
    690
    media_image2.png
    Greyscale


Conclusion
Claims 21, 24, and 25-36 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREEN ATTARAN whose telephone number is (571)272-1345. The examiner can normally be reached M-Th 8am-5pm PST and every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIREEN ATTARAN/Examiner, Art Unit 4161         

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643